TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00465-CR


                             Texas Bonding Company, Appellant

                                                v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 14-0225-C368, HONORABLE RICK J. KENNON, JUDGE PRESIDING




                                      NO. 03-14-00471-CR


                             Texas Bonding Company, Appellant

                                                v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 14-0232-C277, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Counsel for appellant Texas Bonding Company and counsel for appellee The State

of Texas have notified this Court that they no longer wish to pursue these appeals and have filed a

“Joint Motion to Dismiss” in each appeal, requesting that we set aside the trial court’s judgment
without regard to the merits and remand the cause to the trial court for rendition of judgment in

accordance with the parties’ Rule 11 settlement agreement.

               We grant the requested relief in both motions, vacate the judgments without

reference to the merits, and remand these causes to the trial court for rendition of judgments in

accordance with the parties’ Rule 11 settlement agreement filed in each cause. See Tex. R. App.

P. 42.1(a)(2)(B).



                                            __________________________________________

                                            Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Vacated and Remanded on Joint Motion

Filed: October 1, 2014

Do Not Publish




                                               2